Citation Nr: 0705131	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  00-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic back injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from October 1969 to August 
1971.  

In August 1994, the RO, in pertinent part, determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic back injury residuals.  In September 1994, the 
veteran submitted a notice of disagreement (NOD).  In 
November 1994, the RO issued a statement of the case (SOC) to 
the veteran and his accredited representative.  In March 
1995, the veteran submitted a written statement in which he 
wished "to take issue with the repeated decision which 
states: new and material evidence has not been submitted to 
reopen the claim for service connection for a back 
condition!"  An April 1995 letter from the RO to the veteran 
interpreted the veteran's March 1995 written statement as 
questioning "why was the evidence you submitted to reopen 
your claim denied as not 'new and material.'"  The veteran's 
March 1995 statement may reasonably be construed as a 
substantive appeal from the August 1994 RO determination.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 determination of the 
Detroit, Michigan, Regional Office (RO) which found that new 
and material evidence had not been received to reopen the 
veteran claim of entitlement to service connection for 
chronic back injury residuals.  In April 2001, the Board 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic back injury residuals.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In July 2001, the Court vacated the April 2001 Board decision 
and remanded the veteran's appeal to the Board for additional 
action.  In June 2002, the Board again determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic back injury residuals.  

In September 2002, the Board vacated its June 2002 decision.  
In September 2002, the Board determined that additional 
development of the record was necessary.  In June 2003, the 
Board remanded the veteran's application to the RO for 
additional action.  

The RO determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic back injury residuals.  The 
Board is required to consider the question of whether new and 
material evidence has been received to reopen the veteran's 
claim without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for chronic back injury 
residuals is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  In January 1973, the RO tacitly determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic back injury residuals.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
January 1973.  He did not submit a NOD with the 
determination.  

2.  The documentation submitted since the RO determination is 
relevant and probative of the issue at hand.  




CONCLUSION OF LAW

The January 1973 RO determination that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic back injury 
residuals is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for chronic back injury residuals has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for chronic back injury residuals, the 
Board observes that the RO issued VCAA notices to the veteran 
in January 2001, September 2003, March 2004, and October 2004 
which informed him of the evidence generally needed to 
support an application to reopen a claim of entitlement to 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his application.  
Such notice effectively informed him of the need to submit 
any relevant evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded a hearing before a VA hearing 
officer.  The hearing transcript is of record.  All relevant 
facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
not informed of the specific evidence necessary to reopen his 
claim of service connection for chronic back injury 
residuals.  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  In the instant appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish 
both an initial evaluation and an effective date for a 
chronic back disorder.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision given the 
favorable resolution below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  


II.  Prior RO Decisions

In September 1972, the RO denied service connection for 
chronic back injury residuals upon its determination that: 
(1) the veteran presented a history of a preservice back 
injury at his physical examination for service entrance; (2) 
a chronic back disorder was not shown at the most recent VA 
examination for compensation purposes of record; and (3) the 
veteran's pre-existing back injury residuals therefore could 
not have been aggravated during active service.  In September 
1972, the veteran was informed in writing of the adverse 
decision and his appellate rights.  The veteran did not 
submit a NOD.  

The evidence considered by the Board in formulating its 
September 1972 rating decision may be briefly summarized.  
The report of the veteran's October 1969 physical examination 
for service entrance reflects that the veteran reported 
having experienced "back trouble of any kind."  The 
military examiner identified no spine or other 
musculoskeletal abnormalities on contemporaneous physical 
evaluation.  The veteran's service medical records note that 
the veteran was seen for back complaints.  Clinical 
documentation dated in July 1970 and August 1970 states that 
the veteran complained of back pain.  He presented a history 
of having pulled a "bunch of muscles" in a 1968 pre-service 
motorcycle accident.  Impression of chronic lumbar strain and 
chronic back pain were advanced.  A December 1970 treatment 
record states that the veteran presented a history of chronic 
low back pain since a 1967 motorcycle accident.  A 
provisional diagnosis of "low back strain-myalgia" was 
advanced.  The report of the veteran's May 1971 physical 
examination for service separation notes that the veteran's 
spine was found to be normal.  The report of an August 1972 
VA examination for compensation purposes conveys that the 
veteran reported that he had initially injured his back in a 
1967 motorcycle accident and experienced a reoccurrence of 
low back pain while stationed in Germany during active 
service.  Contemporaneous X-ray studies of the spine revealed 
thinning of the L5-S1 disc space.  The veteran was diagnosed 
with a history of cervicothoracic and lumbosacral strain.  

The veteran subsequently sought to reopen his claim for 
service connection for chronic back injury residuals.  In 
January 1973, the RO tacitly determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic back injury 
residuals.  In January 1973, the veteran was informed in 
writing of the adverse decision and his appellate rights.  
The veteran did not submit a NOD.  

The additional documentation considered by the RO in 
formulating its January 1973 determination includes a June 
1967 accident report from the Ionia City, Michigan, Police 
Department; private clinical documentation; and written 
statements from the veteran and his family members and 
associates.  The accident report indicates that the veteran 
was injured in a June 1967 motor vehicle accident.  An 
October 1972 written statement from J. C. Green, D.O., 
conveys that the doctor had initially treated the veteran for 
neck and back problems in October 1966 following a 1966 
motorcycle accident.  The lay statements convey that the 
veteran experienced back complaints following his 1967 motor 
vehicle accident.  

III.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the veteran's application to 
reopen his claim of entitlement to service connection for 
chronic back injury residuals was received in December 1993, 
the prior version of 38 C.F.R. § 3.156 is for application.  
Title 38 of the Code of Federal Regulations (2001) states, in 
pertinent part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the January 1973 RO 
determination that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic back injury residuals consists 
of VA clinical and examination documentation; private 
clinical documentation; the transcript of a May 2000 hearing 
before a VA hearing officer; and written statements from the 
veteran.  The report of a May 1994 VA examination for 
compensation purposes states that the veteran was diagnosed 
with low back syndrome.  A March 2006 written statement from 
R. Michael Kelly, M.D., conveys that:
[The veteran] has shown significant 
deterioration in multiple areas over the 
12 years that I have treated and 
evaluated him.  There are considerable 
arthritic and musculoskeletal problems 
involving cervical, thoracic, and lumbar 
regions as well as shoulders and knees.  
...  While there is history certainly 
predating the service time, there were 
clearly service-related injuries that 
occurred on multiple occasions.  There 
have been significant injuries subsequent 
to the service time as well and certainly 
his service-related injuries are not the 
total cause of all of his osteoarthritic 
problems but certainly have been a 
significant contributor to the 
development of these conditions.  

The May 1994 VA examination report and Dr. Kelly's March 2006 
written statement are of such significance they must be 
addressed in order to fairly decide the merits of the 
veteran's case.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for chronic back injury residuals is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to chronic back injury residuals is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for chronic back injury 
residuals is to be determined following a de novo review of 
the entire record.   

The veteran has not been afforded a recent VA examination for 
compensation purposes to determine the nature and etiology of 
his current chronic back disorder.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic back disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic back disability became manifest 
prior to active service; had its onset 
during active service; is etiological 
related to the veteran's inservice back 
complaints; otherwise originated during 
or is causally related to active service; 
or increased in severity beyond its 
natural progression during active 
service.  

Send the claims folders to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

3.  Then adjudicate the issue of service 
connection for chronic back injury 
residuals on a de novo basis with express 
consideration of both the provisions of 
38 U.S.C.A. §§ 1111, 1137 (West 2002) and 
38 C.F.R. § 3.304(b) (2006) and the 
United States Court of Appeals for the 
Federal Circuit decision in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


